 


110 HR 914 IH: Tax Equity and Affordability Act of 2007
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 914 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Ryan of Wisconsin (for himself, Mr. Sam Johnson of Texas, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals a refundable credit against income tax for the purchase of private health insurance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tax Equity and Affordability Act of 2007. 
2.Refundable credit for health insurance coverage 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section: 
 
36.Health insurance costs 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to the amount paid during the taxable year for qualified health insurance for the taxpayer and the taxpayer's spouse or dependent. 
(b)Limitations 
(1)In generalThe amount allowed as a credit under subsection (a) to the taxpayer for the taxable year shall not exceed the sum of the monthly limitations for coverage months during such taxable year for the individual referred to in subsection (a) for whom the taxpayer paid during the taxable year any amount for coverage under qualified health insurance. 
(2)Partial phaseout of credit amount 
(A)37.5 percent reduction based on adjusted gross income37.5 percent of the amount determined under paragraph (1) for any taxable year shall be reduced by the amount determined under subparagraph (B). 
(B)Amount of reductionThe amount determined under this subparagraph shall be the amount which bears the same ratio to 37.5 percent of such amount determined under paragraph (1) as— 
(i)the excess of— 
(I)the taxpayer’s adjusted gross income for such taxable year, over 
(II)the applicable dollar amount, bears to 
(ii)$15,000 ($30,000 in the case of a joint return).The rule of section 219(g)(2)(C) shall apply to any reduction under this subparagraph. 
(C)DefinitionsFor purposes of this paragraph— 
(i)adjusted gross income shall be determined in the same manner as under section 408A(c)(3)(C)(i), and 
(ii)the applicable dollar amount is— 
(I)in the case of a taxpayer filing a joint return, $30,000, and 
(II)in the case of any other taxpayer, $15,000. 
(D)No reduction during period of unemploymentIn the case of any coverage month (not to exceed 12 consecutive coverage months) during which the taxpayer is unemployed, this paragraph shall not apply to the amount otherwise determined under paragraph (1). In the case of a self-employed individual, rules similar to the rules under section 72(t)(2)(D)(iii) shall apply for purposes of the preceding sentence. 
(3)Monthly limitation 
(A)In generalThe monthly limitation for an individual for each coverage month of such individual during the taxable year is the amount equal to 1/12 of the qualified health insurance amount. 
(B)Qualified health insurance amountFor purposes of this paragraph, the qualified health insurance amount is— 
(i)$2,000 if such individual is the taxpayer, and 
(ii)$2,000 if such individual is— 
(I)the spouse of the taxpayer, the taxpayer and such spouse are married as of the first day of such month, and the taxpayer files a joint return for the taxable year, or 
(II)an individual for whom a deduction under section 151(c) is allowable to the taxpayer for such taxable year. 
(C)Limitation to spouse or dependentNot more than 1 individual may be taken into account by the taxpayer under subparagraph (B)(ii). 
(4)Coverage monthFor purposes of this subsection— 
(A)In generalThe term coverage month means, with respect to an individual, any month if— 
(i)as of the first day of such month such individual is covered by qualified health insurance, and 
(ii)the premium for coverage under such insurance for such month is paid by the taxpayer. 
(B)Employer-subsidized coverage 
(i)In generalSuch term shall not include any month for which such individual is eligible to participate in any subsidized health plan (within the meaning of section 162(l)(2)) maintained by any employer of the taxpayer or of the spouse of the taxpayer. 
(ii)Premiums to nonsubsidized plansIf an employer of the taxpayer or the spouse of the taxpayer maintains a health plan which is not a subsidized health plan (as so defined) and which constitutes qualified health insurance, employee contributions to the plan shall be treated as amounts paid for qualified health insurance. 
(C)Cafeteria plan and flexible spending account beneficiariesSuch term shall not include any month during a taxable year if any amount is not includible in the gross income of the taxpayer for such year under section 106 with respect to— 
(i)a benefit chosen under a cafeteria plan (as defined in section 125(d)), or 
(ii)a benefit provided under a flexible spending or similar arrangement. 
(D)Medicare and medicaidSuch term shall not include any month with respect to an individual if, as of the first day of such month, such individual— 
(i)is entitled to any benefits under title XVIII of the Social Security Act, or 
(ii)is a participant in the program under title XIX or XXI of such Act. 
(E)Certain other coverageSuch term shall not include any month during a taxable year with respect to an individual if, at any time during such year, any benefit is provided to such individual under— 
(i)chapter 89 of title 5, United States Code, 
(ii)chapter 55 of title 10, United States Code, 
(iii)chapter 17 of title 38, United States Code, or 
(iv)any medical care program under the Indian Health Care Improvement Act. 
(F)PrisonersSuch term shall not include any month with respect to an individual if, as of the first day of such month, such individual is imprisoned under Federal, State, or local authority. 
(G)Insufficient presence in United StatesSuch term shall not include any month during a taxable year with respect to an individual if such individual is present in the United States on fewer than 183 days during such year (determined in accordance with section 7701(b)(7)). 
(c)Qualified health insuranceFor purposes of this section— 
(1)In generalThe term qualified health insurance means insurance which constitutes medical care as defined in section 213(d) without regard to— 
(A)paragraph (1)(C) thereof, and 
(B)so much of paragraph (1)(D) thereof as relates to qualified long-term care insurance contracts. 
(2)Exclusion of certain other contractsSuch term shall not include insurance if a substantial portion of its benefits are excepted benefits (as defined in section 9832(c)). 
(d)Archer MSA and health savings account contributions 
(1)In generalIf a deduction would (but for paragraph (2)) be allowed under section 220 or 223 to the taxpayer for a payment for the taxable year to the Archer MSA or health savings account of an individual, subsection (a) shall be applied by treating such payment as a payment for qualified health insurance for such individual. 
(2)Denial of double benefitNo deduction shall be allowed under section 220 or 223 for that portion of the payments otherwise allowable as a deduction under section 220 or 223 for the taxable year which is equal to the amount of credit allowed for such taxable year by reason of this subsection. 
(e)Special rulesFor purposes of this section— 
(1)Married couples must file joint returnIf the taxpayer is married at the close of the taxable year, the credit shall be allowed under subsection (a) only if the taxpayer and the taxpayer's spouse file a joint return for the taxable year. 
(2)Denial of credit to dependentsNo credit shall be allowed under this section to any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins. 
(3)Denial of double benefitNo credit shall be allowed under subsection (a) if the credit under section 35 is allowed and no credit shall be allowed under 35 if a credit is allowed under this section. 
(4)Coordination with deduction for health insurance costsIn the case of a taxpayer who is eligible to deduct any amount under section 162(l) or 213 for the taxable year, this section shall apply only if the taxpayer elects not to claim any amount as a deduction under such section for such year. 
(5)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year. 
(6)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2008, each dollar amount contained in subsection (b)(2)(B) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50.. 
(b)Information reporting 
(1)In generalSubpart B of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to information concerning transactions with other persons) is amended by inserting after section 6050V the following new section: 
 
6050W.Returns relating to payments for qualified health insurance 
(a)In generalAny person who, in connection with a trade or business conducted by such person, receives payments during any calendar year from any individual for coverage of such individual or any other individual under creditable health insurance, shall make the return described in subsection (b) (at such time as the Secretary may by regulations prescribe) with respect to each individual from whom such payments were received. 
(b)Form and manner of returnsA return is described in this subsection if such return— 
(1)is in such form as the Secretary may prescribe, and 
(2)contains— 
(A)the name, address, and TIN of the individual from whom payments described in subsection (a) were received, 
(B)the name, address, and TIN of each individual who was provided by such person with coverage under creditable health insurance by reason of such payments and the period of such coverage, and 
(C)such other information as the Secretary may reasonably prescribe. 
(c)Creditable health insuranceFor purposes of this section, the term creditable health insurance means qualified health insurance (as defined in section 36(c)) other than— 
(1)insurance under a subsidized group health plan maintained by an employer, or 
(2)to the extent provided in regulations prescribed by the Secretary, any other insurance covering an individual if no credit is allowable under section 36 with respect to such coverage. 
(d)Statements To be furnished to individuals with respect to whom information is requiredEvery person required to make a return under subsection (a) shall furnish to each individual whose name is required under subsection (b)(2)(A) to be set forth in such return a written statement showing— 
(1)the name and address of the person required to make such return and the phone number of the information contact for such person, 
(2)the aggregate amount of payments described in subsection (a) received by the person required to make such return from the individual to whom the statement is required to be furnished, and 
(3)the information required under subsection (b)(2)(B) with respect to such payments.The written statement required under the preceding sentence shall be furnished on or before January 31 of the year following the calendar year for which the return under subsection (a) is required to be made. 
(e)Returns which would be required To be made by 2 or more personsExcept to the extent provided in regulations prescribed by the Secretary, in the case of any amount received by any person on behalf of another person, only the person first receiving such amount shall be required to make the return under subsection (a).. 
(2)Assessable penalties 
(A)Subparagraph (B) of section 6724(d)(1) of such Code (relating to definitions) is amended by redesignating clauses (xv) through (xx) as clauses (xvi) through (xxi), respectively, and by inserting after clause (xi) the following new clause: 
 
(xv)section 6050W (relating to returns relating to payments for qualified health insurance),. 
(B)Paragraph (2) of section 6724(d) of such Code is amended by striking the period at the end of subparagraph (CC) and inserting , or and by adding at the end the following new subparagraph: 
 
(DD)section 6050W(d) (relating to returns relating to payments for qualified health insurance).. 
(3)Clerical amendmentThe table of sections for subpart B of part III of subchapter A of chapter 61 of such Code is amended by inserting after the item relating to section 6050V the following new item: 
 
 
Sec. 6050W. Returns relating to payments for qualified health insurance.. 
(c)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting before the period , or from section 36 of such Code. 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last item and inserting the following new items: 
 
 
Sec. 36. Health insurance costs. 
Sec. 37. Overpayments of tax.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
3.Advance payment of credit for purchasers of qualified health insurance 
(a)In generalChapter 77 of the Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended by adding at the end the following new section: 
 
7529.Advance payment of health insurance credit for purchasers of qualified health insurance 
(a)General ruleIn the case of an eligible individual, the Secretary shall make payments to the provider of such individual’s qualified health insurance equal to such individual’s qualified health insurance credit advance amount with respect to such provider. 
(b)Eligible individualFor purposes of this section, the term eligible individual means any individual— 
(1)who purchases qualified health insurance (as defined in section 36(c)), and 
(2)for whom a qualified health insurance credit eligibility certificate is in effect. 
(c)Qualified health insurance credit eligibility certificateFor purposes of this section, a qualified health insurance credit eligibility certificate is a statement furnished by an individual to the Secretary which— 
(1)certifies that the individual will be eligible to receive the credit provided by section 36 for the taxable year, 
(2)estimates the amount of such credit for such taxable year, and 
(3)provides such other information as the Secretary may require for purposes of this section. 
(d)Qualified health insurance credit advance amountFor purposes of this section, the term qualified health insurance credit advance amount means, with respect to any provider of qualified health insurance, the Secretary’s estimate of the amount of credit allowable under section 36 to the individual for the taxable year which is attributable to the insurance provided to the individual by such provider. 
(e)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this section.. 
(b)Clerical amendmentThe table of sections for chapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 7529. Advance payment of health insurance credit for purchasers of qualified health insurance.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
4.Limitation on employer-provided health care coverage 
(a)In generalSection 106 of the Internal Revenue Code of 1986 (relating to contributions by employer to accident and health plans) is amended by adding at the end the following new subsection: 
 
(e)Limitation on employer-provided health care coverage 
(1)In generalThe amount of any exclusion under subsection (a) for any taxable year with respect to— 
(A)any employer-provided coverage under an accident or health plan which constitutes medical care, and 
(B)any employer contribution to an Archer MSA or a health savings account which is treated by subsection (b) or (d) as employer-provided coverage for medical expenses under an accident or health plan,shall not exceed $5,000 per employee for self-only coverage and $11,500 for family coverage. 
(2)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2008, each dollar amount contained in paragraph (1) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50. 
(3)Medical care definedFor purposes of paragraph (1), the term medical care has the meaning given to such term in section 213(d) determined without regard to— 
(A)paragraph (1)(C) thereof, and 
(B)so much of paragraph (1)(D) thereof as relates to qualified long-term care insurance.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
 
